Title: From George Washington to James Tilghman, Sr., 6 November 1790
From: Washington, George
To: Tilghman, James Sr.



Dear Sir,
Mount Vernon November 6th 1790.

Your letter of the 6. ultimo came safely, but not expeditiously to hand.
Since my return from the army in 1785, and finding myself under the necessity (being the surviving Executor) of closing the business of the estate of the deceased Colonel Colvill, I have never lost sight of the just claim of Miss Anderson upon that estate; but the suspension of our courts of justice in this State during the war, and being obliged to bring suits for the recovery of money due to that estate, since they were opened has put it out of my power till now to comply with her demand. And even now I ought to add that it depends on a Gentleman, who has had the collection of money for the purpose of discharging a debt due to the estate from the Assignees of Mr John Semple—But as he has informed me that there will be no disappointment I venture to assure you payment of the legacy with interest up to the 9 of October, which will be 24 years, and, at 5 ⅌ cent, the legal interest of this State will make the whole sum £176 Sterling.
It is far from my wish, Sir, to throw obstacles in the way of Miss Anderson receiving her legacy—But as Colonel Colvill (after directing his debts and legacies to be paid) did leave the

residue of his estate to—the Lord knows who, by description, which has stirred up a number of vexations and impertinent claims—and, as the legacy to Miss Anderson is also by description—not by name—I am informed that it is necessary for my own security that there should be proof of her being the person meant—When this is done, and I hope there will be no difficulty in the way, I will pay the above sum in Georgetown, Potowmac, to her Attorney properly authorised to receive the same provided the demand is made before the 22nd instant—If not I will take the money with me to Philadelphia, and shall be ready to pay it there as above. I am dear Sir Yours &ca.

G. Washington

